ACCEPTED
                                                                                   14-15-01030-CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            12/21/2015 10:31:38 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


                  FOURTEENTH COURT OF APPEALS
          CIVIL APPEAL MEDIATION DOCKETING STATEMENT
                                                           FILED IN
                                                   14th COURT OF APPEALS
                     RETURN WITHIN 15 DAYS TO:          HOUSTON, TEXAS
                                                   12/21/2015 10:31:38 AM
               CLERK, FOURTEENTH COURT OF APPEALS;  CHRISTOPHER A. PRINE
             301 FANNIN, ROOM 245; HOUSTON, TEXAS 77002 Clerk

  ***For Civil Appeals, see Section V for information about the Pro Bono
 Program sponsored and administered by the Pro Bono Committees of the
 Appellate Practice Sections of the State Bar of Texas and the Houston Bar
                                 Association.

I.       General Information:

Appellant(s):                         Appellate Cause No.:
DEK-M Nationwide, LTD                 14-15-01030-CV


                                      Trial Ct. Cause No.:

Appellee(s):                          23,859
Colorado County Appraisal District

Jamex                                 County:

David Moseley, Cassie Moseley, and    Colorado
David Hill Individually and d/b/a/
DOH Oil, Co.
                                      Trial Court:

                                      2nd 25th District Court



Other:
II.    Timetable:

Appeal stayed by bankruptcy. Date bankruptcy filed: N/A

List: name of bankruptcy court: N/A

       bankruptcy case number:

       style of bankruptcy filing:

III.   Jurisdiction:

Will you challenge this
court’s jurisdiction?         No X                      Yes 


IV. Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of
affidavit)

                                            Filed
            Event                                           Date        N/A
                                     Check as appropriate

Affidavit filed                 No             Yes                X

Contest filed                   No             Yes                X

Date ruling on contest due:                                         X

Ruling on contest:
Sustained                                                          X
Overruled 

V.     Pro Bono Pilot Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of
Texas and the Houston Bar Association are participating in a Pro Bono Program
to place a limited number of civil appeals with appellate counsel who will
represent the appellant/appellee in the appeal before the Fourteenth Court of
Appeals.
The Pro Bono Committee is solely responsible for screening and selecting the
civil cases for inclusion in the Pilot Program based upon a number of
discretionary criteria, including the financial means of the appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that
counsel will take over representation of the appellee without charging legal fees.
More information regarding this program can be found in the Pro Bono Pilot
Program Pamphlet available in paper form at the Clerk’s Office or on the
Internet at http://www.tex-app.org and http://www.hba.org/folder-sections/sec-
appellate.htm. If your case is selected and matched with a volunteer lawyer, you
will receive a letter from the Pro Bono Pilot Committee within thirty (30) to
forty-five (45) days after submitting this Docketing Statement.

NOTE: There is no guarantee that, if you submit your case for possible
inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you.
Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the
Pro Bono Committee to transmit publicly available facts and information
about your case, including parties and background, through selected
Internet sites and a Listserv to its pool of volunteer appellate attorneys.
1.    Do you want this case to be considered for inclusion in the Pro Bono Pilot
Program?

                      Yes                 No X
If you answered “Yes” to Question V.1, then please answer the following
questions.

2.    Do you authorize the Pro Bono Committee to contact your trial counsel of
record in this matter to answer questions the committee may have regarding the
appeal? Please note that any such conversations would be maintained as
confidential by the Pro Bono Committee and the information used solely for the
purposes of considering the case for inclusion in the Pro Bono Program.

                      Yes                 No 
3.      If you have not previously filed an affidavit of indigency and attached a
file-stamped copy of that affidavit, does your income exceed 200% of the U.S.
Department of Health and Human Services Federal Poverty Guidelines? These
guidelines can be found in the Pro Bono Program Pamphlet as well as on the
Internet at http://aspe.hhs.gov/poverty/06poverty.shtml.
                       Yes                 No 

4.    Are you willing to disclose your financial circumstances to the Pro Bono
Committee? If so, please attach an Affidavit of Indigency completed and
executed by the appellee. Forms may be found in the Clerk’s Office or on the
Internet at http://www.tex-app.org and http://www.hba.org/folder-sections/sec-
appellate.htm. Your participation in the Pro Bono Pilot Program may be
conditioned upon your execution of an affidavit under oath as to your financial
circumstances.

                       Yes                 No 
5.    Give a brief description of the issues to be raised on appeal, the relief
sought, and the applicable standard of review, if known (without prejudice to the
right to raise additional issues or request additional relief; use a separate
attachment, if necessary).



VI.   Alternative Dispute Resolution/Mediation (if applicable)

Instructions: This information will be used in conjunction with the Rule 32.1
docketing statement to evaluate your case for possible referral to an alternative
dispute resolution procedure. See TEX. R. APP. P. 32.1. The court will not
consider your answers if the case is submitted on the merits. Each party (except
where noted) must complete and file a completed docketing form in the Court of
Appeals after the appeal is perfected.

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.    Should this case be referred to mediation? Yes        No X


If no, why?
This case involves a questions of law that does not lend itself to mediation.
(The court makes the final decision regarding referral of a case to mediation)

2.    Has this case been through an ADR procedure in the trial court?

Yes      No X

If you answered yes:

a.    Who was the mediator?

b.    What type of ADR procedure?
c.    At what stage did the case go through ADR?

     pre-trial       trial     post-trial           other
______________________________
3.    Rate the case for complexity. Use 1 for the least complex and 5 for the
most complex. Check one:

                   1  2  3 X 4  5 

VII. Signature:



/S/ Christopher S. Jackson                         Date: 12/21/15

Signature of counsel (or pro se party)



State Bar No.: 00796816

Printed Name: Christopher S. Jackson
Address: 3301 Northland Dr. Suite 505, Austin, TX 78731
Email Address: cjackson@pbfcm.com
Telephone Number: 512.302.0190

Facsimile Number: 512.323.6963
Representing: Appellee, Colorado County Appraisal District